Citation Nr: 1233493	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1952 to January 1956.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the RO.  

The Veteran testified in support of this claim during a hearing held before a Rating Service Officer at the RO in May 2005.

The Board remanded this claim to the RO for additional development in December 2010 and June 2012. 

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected disabilities alone are not shown to preclude the Veteran from securing and following a substantially employment consistent with his work and educational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided VCAA notice by letters dated in August 2003, October 2003, November 2008, December 2010, January 2011, March 2011 and June 2012, which complied with the law.  

The RO notified him of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s).  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The RO tried to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his claim, including post-service VA and private treatment records and information from the Social Security Administration (SSA).  With regard to some of the treatment records and information from SSA, it was unsuccessful.  The RO also afforded the Veteran VA examinations and, on request of the Veteran's representative, obtained a medical opinion in support of this claim.  


II.  Analysis

The Veteran claims that his service-connected disabilities, particularly his varicose veins and lung disability prevent him from performing substantially gainful employment.  

According to written statements by the Veteran and his representative submitted in July 2003, August 2008, November 2008, April 2010, and October 2010. December 2010, January 201, February 2012 and August 2012,  and the Veteran's hearing testimony, presented in May 2005, pursuant 38 C.F.R. § 4.16(a), his service-connected disabilities should be considered one for the purpose of satisfying the 60 percent requirement for a schedular TDIU rating, as they result from a common etiology.  

Reportedly, the service-connected varicose veins have worsened since 2003, necessitate cleaning and massaging thrice weekly for three hours, the latter for the purpose of improving circulation, involve constant leg swelling, edema, warmth/heat and pain below the knee, require elevation of the legs and the use of a special chair, wheelchair and walker (has no feeling in legs, causing him to fall), and preclude him from driving.  

The Veteran asserts that the circulatory problems associated with his varicose veins cause him to stop working as an executive chef approximately 20 years prior to his 2005 hearing.  These problems hindered his ability to pick up things, walk around the kitchen and stand for a prolonged period of time.  Allegedly, even though the Veteran has nonservice-connected disabilities, his service-connected disabilities, alone, render him unemployable.

The Veteran asserts that his right lung also plays a role in his uneployability and once necessitated two months of hospitalization after he collapsed.  He urges the Board to grant a TDIU rating, explaining that his "son [was] [his] total assistance", the person who cared for him and who, because of the Veteran's needs, had no life.  He points out that he is in his 80's and wonders what job he is expected to do at that age.

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from a common etiology or a single accident, or affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2011).

The Veteran in this case satisfies the percentage requirements noted.  His service-connected disabilities include: varicose veins, rated as 40 percent disabling; pulmonary embolism, rated as 30 percent disabling; and postoperative residuals of a pilonidal cyst, rated at a noncompensable level.  He has a combined rating of 60 percent and his service-connected the varicose veins pulmonary embolism share a common etiology.

The question is thus whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 
Id.

Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).

The service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In this case, the Veteran's occupational background and educational attainment are satisfactory for employment purposes.  According to VA Forms 21-8940 (Veteran's Application For Increased Compensation Based on Unemployability), the Veteran graduated from high school and attended college for one year and worked thereafter, including as an executive chef.  

According to medical records in the claims file, the Veteran has been unemployable for decades.  During these years, however, he struggled with nonservice-connected disabilities as well as service-connected disabilities.  

In 1952, the Veteran is shown to have undergone a vein ligation and stripping of his left varicose veins.  In 1956, the varicose veins recurred and began to worsen.

In the 1960's, the Veteran underwent a total hip replacement.  Beginning in 1980, the medical professionals noted phlebitis of the left leg, a condition that continued to recur.  

In August 1982, a private physician indicated that the Veteran had venous insufficiency of both lower extremities well controlled for years, but then developed superficial and deep phlebitis of the left leg (requiring hospitalization for five days).  He recommended that the Veteran seek another occupation, one that allowed him to sit and stand and change positions at different times.  

In July 1982 and October 1987, during VA examinations, and October 1982, during a pre-employment physical, the examiners and a private physician noted that the Veteran had had lumpy varices of the left lower extremity with edema, episodic attacks of phlebitis and scaling, pigmented dermatitis.  

In 1991, the Veteran suffered a severe attack of phlebitis, requiring a ten-day period of hospitalization.  Thereafter, he fell and underwent insertion of a new hip prosthesis.  In 1992, he developed severe dyspnea and a pulmonary embolism, requiring a 14-day hospitalization.  During a VA examination conducted in November 1992, an examiner related the Veteran's pulmonary embolism to the varicose veins and post-phlebitic syndrome. 

According to the most recent application for a TDIU rating, the Veteran reported having stopped working in 1991.  Thereafter, he began receiving disability benefits.  

In the 1990's and 2000's, the Veteran developed noninsulin-dependent diabetes mellitus, coronary artery disease (underwent a coronary artery bypass graft in 1999), obesity, hypertension, low back disc degeneration, a loss of vision in the right eye, a decreased visual field in the left eye and congestive heart failure, all nonservice-connected  disabilities, recurrent cellulitis in his left leg, degenerative joint disease in both hips thought to be due to "service-connected infection" (see report of August 2003 VA examination) and restrictive lung disease, thought to be due to the pulmonary emboli.  

Since the 1990's, the medical professionals have confirmed all of the symptoms the Veteran reported as being due to his service-connected disabilities.  As well, they have addressed whether the Veteran's disabilities rendered him unemployable.  

For instance, in June 1996, during a VA examination, an examiner found the Veteran unemployable based on both service-connected disabilities, including a history of trauma to the left leg with recurrent cellulitis, deep venous thrombosis and pulmonary emboli, and nonservice-connected disabilities, including diabetes and hypercholesterolemia.  

In March 1997, a VA physician submitted a succinct statement indicating that the Veteran had permanent impairment from lung disease, a service-connected illness, and was unable to obtain gainful employment.  During a VA respiratory examination conducted in May 2005, however, testing revealed only a moderate restrictive lung defect.  

In October 2008, another private physician submitted a succinct statement indicating that the Veteran, who had been seeing the physician for years, was not a good candidate to engage in any current employment.  He based this opinion on the Veteran's type 2 diabetes mellitus, hyperlipidemia, venous stasis/insufficiency in both legs, gait disturbance and obesity.  

In January 2010, a private physician noted that the Veteran had been admitted to an inpatient rehabilitation facility with congestive heart failure, diabetes mellitus, hypertension, coronary artery disease, cellulitis, chronic obstructive pulmonary disease and obesity.  He also noted that the Veteran received physical and occupational therapies daily and required assistance transferring, ambulating, bathing, dressing and activities involving the toilet.  

In June 2010, because all of the previously noted opinions were inadequate (either did not provide rationale for the conclusion and were thus not probative, or considered the Veteran's nonservice-connected disabilities as well as his service-connected disabilities in determining his employability), the Board sought a medical opinion in connection with the claim.  

The Board specifically asked a medical expert to determine "whether it [was] at least as likely as not that the Veteran's service-connected disabilities, alone, [were] of such severity as to cause him to be unable to obtain or maintain substantially gainful employment, without regard to his age or any nonservice-connected disorders."

In August 2010, the expert, a VA Chief of Cardiology, responded.  He indicated that he had reviewed the claims file, cited the pertinent medical history since 1987, and concluded that the service-connected disabilities, alone, were not of such severity as to cause the Veteran to be unable to obtain or maintain substantially gainful employment.  He noted that there was no evidence that the late complications from the pulmonary embolism limited the Veteran's employment.  He also noted that chronic venous insufficiency, which caused the Veteran's varicose veins, could cause pulmonary complications, including pulmonary embolisms, chronic ulceration, pain and swelling of the legs.  

He explained that pain and swelling were especially likely in occupations like the Veteran's, which required prolonged standing, and that, in 1987, due to prolonged standing, the Veteran's venous incompetence was sufficiently severe as to preclude him from working as an executive chef.  The expert found, however, that that there was insufficient evidence of record to establish that the degree of incompetence was of such severity as to preclude any gainful employment.  

The VA expert indicated that the then current social security listing for disability based on chronic venous incompetence required either involvement of 2/3 of the leg below the knee with brawny edema, or recurrent or persistent ulceration, which was not evident in the Veteran's case by the time he had already stopped working.     

The Veteran has not submitted a medical opinion refuting that of the VA expert.   His assertions thus represent the only evidence of record establishing that his service-connected disabilities, alone, render him unable to secure or follow substantially gainful employment.  

These assertions may not be considered competent, however, as the record does not reflect that the Veteran possesses a recognized degree of medical knowledge to provide a medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the criteria for a TDIU rating are not met.  In reaching this decision, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the Veteran's favor.  Rather, as a preponderance of the evidence is against this claim, it must be denied.



ORDER

The claim for a TDIU rating is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


